                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA




MICHAEL L. SPRIGGS                                                     CIVIL ACTION

VERSUS                                                                 18-729-SDD-RLB

HANCOCK HOLDING COMPANY
SEVERANCE PAY PLAN, ET AL.


                                         RULING


        This matter is before the Court on the Motion for Partial Summary Judgment1 by

Harrison Finance LLC Severance Pay Plan (the “Harrison Severance Plan”), Tower Loan

of Mississippi, LLC (“Tower”), and the Director of Human Resources of Tower Loan of

Mississippi, LLC (“Director of Tower Loan HR”) (collectively, the “Harrison Defendants”).

Plaintiff Michael L. Spriggs (“Spriggs”) has filed an Opposition2 to this motion to which the

Harrison Defendants have filed a Reply.3 Additionally, Spriggs has filed a Surreply.4 For

the following reasons, the Court finds that the Harrison Defendants’ Motion5 should be

GRANTED.

I.      FACTS

        On March 9, 2018, Harrison Finance Company was acquired by First Tower

Finance Company, LLC (“First Tower”) from Whitney Bank, a subsidiary of Hancock




1
  Rec. Doc. 25.
2
  Rec. Doc. 26.
3
  Rec. Doc. 31.
4
  Rec. Doc. 32.
5
  Rec. Doc. 25.
58490

                                                                                  Page 1 of 13
Holding Company (“Hancock”), and was renamed Harrison Finance LLC (“Harrison”).6

Spriggs became an employee of Tower Loan of Mississippi, LLC (“Tower”) on March 9,

2018, the date of the acquisition.7 As a part of the acquisition, Harrison was required to

establish its own severance plan (the “Harrison Plan”), which provided benefits similar to

the plan that was provided to Harrison employees prior to the acquisition (the “Hancock

Plan”).8

        Spriggs’ employment by Tower was terminated on June 5, 2018; it is disputed

whether Spriggs was fired for cause and poor performance.9 Spriggs sought information

regarding severance pay from Lynne Card (“Card”), the Director of Human Resources for

Tower,10 on June 5, 2018 via email.11 On June 8, 2018, Card informed Spriggs via email

that his claim was denied, explaining that Spriggs was ineligible for severance pay

because he was terminated for cause.12 However, in an attachment to her email, Card

provided Spriggs with a copy of the Hancock Plan rather than the newly-established

Harrison Plan.13 Spriggs filed a lawsuit against Hancock, et al, on July 31, 2018, seeking

to recover his severance benefits.14

        Later, on October 1, 2018, a copy of the Harrison Plan was sent to Spriggs.15



6
  Rec. Doc. 25-1 ¶1 (citing Rec. Doc. 25-3 ¶2). Although Spriggs disputes whether affiant Lynne Card has
   personal knowledge of this information, Rec. Doc. 26-1 ¶1, Card’s affidavit is duly sworn and notarized,
   Rec. Doc. 25-3 p. 5, and Card states that she has personal knowledge of the information contained in the
   affidavit, Rec. Doc. 25-3 ¶1, which is sufficient for this information to be considered on summary judgment
   review.
7
  Rec. Doc. 25-1 ¶2; Rec. Doc. 26-1 ¶2. Tower is a subsidiary of First Tower. See Rec. Docs. 36, 37.
8
  Rec. Doc. 25-1 ¶3; Rec. Doc. 26-1 ¶3.
9
  Rec. Doc. 25-1 ¶4; Rec. Doc. 26-1 ¶4.
10
   Rec. Doc. 25-3 ¶1.
11
   Rec. Doc. 25-6 p. 3.
12
   Rec. Doc. 25-6 p. 1.
13
   Rec. Doc. 25-1 ¶4 (citing Rec. Doc. 25-3 ¶10); Rec. Doc. 26-1 ¶ 4. See Rec. Doc. 25-6 p.1.
14
   See Rec. Doc. 1.
15
   Rec. Doc. 25-1 ¶5 (citing Rec. Doc. 25-3 ¶11); Rec. Doc. 26-1 ¶5.
58490

                                                                                                 Page 2 of 13
Spriggs made a claim for severance benefits under the Harrison Plan via email16 on

October 9, 2018.17 In that email, Spriggs also sought to appeal the denial of his previous

severance benefits claim under the Hancock Plan.18 Meanwhile, on October 24, 2018,

with leave of Court, Spriggs amended his complaint to join as defendants Harrison,

Tower, and Tower’s Director of Human Resources.19 Hancock, et al, were voluntarily

dismissed from the suit on November 6, 2018.20 On November 7, 2018, Card denied

Spriggs’ claim for severance benefits under the Harrison Plan.21

        The Harrison Defendants now move for summary judgment on Spriggs’ Employee

Retirement Income Security Act (ERISA) claim. Spriggs opposes the Motion. To support

its Motion, the Harrison Defendants offer the affidavit of Card, as well as copies of the

Harrison Plan, emails between various Tower employees, and the Tower Code of

Business Conduct and Ethics.22 Spriggs responds by providing affidavits from himself,

Card, Susan Lang, and Joseph “Jody” Macon, in addition to transcript excerpts from

depositions of himself and Card and email records.23 It is undisputed that Tower, through

Card, its Director of Human Resources, is the Plan Administrator.24

II.     LAW AND ANALYSIS

        A. Rule 56

        In reviewing a party’s Motion for Summary Judgment, the Court will grant the


16
   Rec. Doc. 25-5 p. 1.
17
   Rec. Doc. 25-1 ¶9. Spriggs argues that his claim for severance benefits was first made under the Hancock
   Plan in his June 5, 2018 email. Rec. Doc. 26-1 ¶9.
18
   Rec. Doc. 25-5 p. 1; Rec. Doc. 26-1 ¶10.
19
   See Rec. Docs. 19, 20, 22.
20
   Rec. Docs. 21, 23.
21
   Rec. Doc. 25-1 ¶12; Rec. Doc. 26-1 ¶12; Rec. Doc. 25-5 p. 3-4.
22
   See Rec. Docs. 25-3, 25-4, 25-5, 25-6.
23
   See Rec. Docs. 26-2, 26-3, 26-4, 26-5, 26-6.
24
   Rec. Doc. 25-1 ¶12; Rec. Doc. 26-1 ¶12. See also Rec. Doc. 25-3 ¶1.
58490

                                                                                              Page 3 of 13
Motion if (1) there is no genuine issue of material fact, and (2) the mover is entitled to

judgment as a matter of law.25 This determination is made “in the light most favorable to

the opposing party.”26 The Court cannot engage in weighing the evidence or determining

credibility, as those functions belong to a jury rather than the Court; thus, “[the Court]

must disregard all evidence favorable to the moving party that the jury is not required to

believe.”27 Normally, a party moving for summary judgment “must ‘demonstrate the

absence of a genuine issue of material fact,’ but need not negate the elements of the

nonmovant’s case,”28 and if the moving party satisfies its burden, “the non-moving party

must show that summary judgment is inappropriate by setting ‘forth specific facts showing

the existence of a genuine issue concerning every essential component of its case.’”29

However, when summary judgment is analyzed in an ERISA case, and the movant is the

plan administrator, the burden of proof lies with the plan participant.30 The plan

participant’s burden “is not satisfied with some metaphysical doubt as to the material

facts, by conclusory allegations, by unsubstantiated assertions, or by only a scintilla of

evidence.”31

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a



25
   FED. R. CIV. PROC. 56(a).
26
   Adickes v. S. H. Kress & Co., 398 U.S. 144, 157, 90 S.Ct. 1598, 1608, 26 L.Ed.2d 142 (1970) (citing U.S.
   v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962); 6 V. MOORE, FEDERAL
   PRACTICE 56.15(3) (2d ed. 1966)).
27
   Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133, 135, 120 S.Ct. 2097, 2102, 147 L.Ed.2d
   105 (2000).
28
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25, 106 S.Ct. at 2552.
29
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan
   World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
30
   Dowden v. Blue Cross & Blue Shield of Tex., Inc., 126 F.3d 641, 644 (5th Cir. 1997).
31
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little v. Liquid Air
   Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
58490

                                                                                                  Page 4 of 13
reasonable jury could return a verdict for the nonmoving party.’”32 All reasonable factual

inferences are drawn in favor of the nonmoving party.33 However, “[t]he Court has no duty

to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”34 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the Plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to

support the complaint.’”35

        B. ERISA

        It is undisputed that the Harrison Plan is covered by ERISA.36 At issue is whether

Spriggs exhausted his administrative remedies and whether the Plan Administrator

abused her discretion in denying Spriggs’ claim for severance benefits. The Court need

not reach the second question because Spriggs failed to exhaust all available

administrative remedies.

            1.      Reasonable Claims Procedure Requirement

        ERISA plan claimants must exhaust all available alternative remedies prior to

litigating the dispute in federal court.37 Spriggs argues that, by providing him with different

plans with “confusing and misleading claims procedures,” Tower has failed to establish a



32
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)).
33
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
34
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
35
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
   1994) (quoting Anderson, 477 U.S. at 249).
36
   Rec. Doc. 25-2 p. 6. See also Rec. Doc. 25-4 p. 1 ¶1.
37
   Bourgeois v. Pension Plan for Employees of Santa Fe Int’l Corp., 215 F.3d 475, 479 (5th Cir. 2000);
   Denton v. First Nat’l Bank, 765 F.2d 1295, 1297 (5th Cir. 1985).
58490

                                                                                            Page 5 of 13
reasonable claims procedure, thereby removing the administrative exhaustion

requirement.38 ERISA regulations regarding claims procedures provides the following:

                        In the case of the failure of a plan to establish or follow
                        claims procedures consistent with the requirements of
                        this section, a claimant shall be deemed to have
                        exhausted the administrative remedies available under
                        the plan and shall be entitled to pursue any available
                        remedies under section 502(a) of [ERISA] on the basis
                        that the plan has failed to provide a reasonable claims
                        procedure that would yield a decision on the merits of
                        the claim.39

        In interpreting the requirements set forth by ERISA, the Fifth Circuit utilizes a

“substantial compliance” test to determine whether a plan administrator has complied with

ERISA.40 Under this test, the Court “considers all communications between an

administrator and plan participant to determine whether the information provided was

sufficient under the circumstances.”41 This inquiry is a question of law that is reviewable

by the Court on summary judgment.42 While total, strict compliance with all ERISA

provisions is not required, the purpose of § 1133 must be fulfilled by the claims

procedure:43

                        In accordance with regulations of the Secretary, every
                        employee benefit plan shall--

                        (1)     Provide adequate notice in writing to any
                        participant or beneficiary whose claim for benefits
                        under the plan has been denied, setting forth the

38
   Rec. Doc. 26 p. 1.
39
   29 C.F.R. § 2560.503-1(l)(1) (emphasis added).
40
   Baptist Memorial Hospital-DeSoto Inc. v. Crain Auto., 392 Fed.Appx. 288, 293 (5th Cir. 2010) (citing Lacy
   v. Fulbright & Jaworski, 405 F.3d 254, 256-57 (5th Cir. 2005)).
41
   Id. at 293 (quoting Wade v. Hewlett-Packard Dev. Co. LP Short Term Disability Plan, 493 F.3d 433, 539
   (5th Cir. 2007)).
42
   Wade, 493 F.3d at 539.
43
   Crain, 392 Fed.Appx. at 293; see Robinson v. Aetna Life Ins., 443 F.3d 389, 393 (5th Cir. 2006).
58490

                                                                                               Page 6 of 13
                       specific reasons for such denial, written in a manner
                       calculated to be understood by the participant, and

                       (2)     Afford a reasonable opportunity to any
                       participant whose claim for benefits has been denied
                       for a full and fair review by the appropriate named
                       fiduciary of the decision denying the claim.44

Essentially, § 1133 seeks to ensure that the claimant is given “an explanation of the denial

of benefits that is adequate to ensure meaningful review of that denial.”45

        Spriggs directs the Court to § 2560.503-1(h) as the relevant claims procedure

regulation, which contains a set of requirements regarding appeals of adverse benefit

determinations:46

                       (h) (1) In general. Every employee benefit plan shall
                       establish and maintain a procedure by which a
                       claimant shall have a reasonable opportunity to appeal
                       an adverse benefit determination to an appropriate
                       named fiduciary of the plan, and under which there will
                       be a full and fair review of the claim and the adverse
                       benefit determination.

                       (2) Full and fair review. . . . [T]he claims procedures of
                       a plan will not be deemed to provide a claimant with a
                       reasonable opportunity for a full and fair review of a
                       claim and adverse benefit determination unless the
                       claims procedures—

                       (i) Provide claimants at least 60 days following receipt
                       of a notification of an adverse benefit determination
                       within which to appeal the determination;

                       (ii) Provide claimants the opportunity to submit written
                       comments, documents, records, and other information
                       relating to the claim for benefits;


44
   29 U.S.C. § 1133.
45
   Wade, 493 F.3d at 539.
46
   Rec. Doc. 26 p. 2.
58490

                                                                                    Page 7 of 13
                        (iii) Provide that a claimant shall be provided upon
                        request and free of charge, reasonable access to, and
                        copies of, all documents, records, and other
                        information relevant to the claimant’s claim for benefits.
                        ...;

                        (iv) Provide for a review that takes into account all
                        comments, documents, records, and other information
                        submitted by the claimant relating to the claim, without
                        regard to whether such information was submitted or
                        considered in the initial benefit determination.47

        Each of these requirements is met by the Harrison Plan, which provides as follows:

                        . . . If your claim is denied, in whole or in part, the
                        response will include the reasons why your claim is
                        denied, and it will identify the Plan provisions and
                        employment records upon which the denial is based.
                        You can appeal a denial by writing to the Plan
                        Administrator not later than 60 days after the denial.
                        Your appeal should explain why you believe the denial
                        is incorrect and it should include any information or
                        documents you believe support your position. Before
                        you submit your appeal, you can request copies of any
                        documents in the possession of your Employer that are
                        relevant to the determination of your benefit, such as
                        your salary history or a copy of the Plan.

                        The Plan Administrator will review your appeal and
                        provide you with written notice of its disposition not
                        later than 60 days after it is received.48

Moreover, the Harrison Plan and the Hancock Plan are identical in their appeals

procedures.49 It makes no difference for administrative exhaustion purposes that Spriggs

was originally provided with the Hancock Plan rather than the Harrison Plan. The appeals



47
   29 C.F.R. § 2560.503-1(h).
48
   Rec. Doc. 25-4 p. 5-6.
49
   Rec. Doc. 25-6 p. 7-8.
58490

                                                                                     Page 8 of 13
procedures in both the Harrison Plan and the Hancock Plan meet the requirements of §

2560.503-1(h) and satisfy the purpose of § 1133; the appeals procedures in both plans

provide a full and fair review and a reasonable opportunity for appeal of a denial of

benefits. The Court finds that Tower’s claims procedure substantially complies with

ERISA regulations, and the administrative exhaustion requirement applies to Spriggs.

           2.      Exhaustion of Administrative Remedies

        Courts have uniformly required claimants to exhaust all available administrative

remedies prior to filing a lawsuit in federal court for denial of benefits under an ERISA

plan.50 “The policies underlying the exhaustion requirement are to: (1) uphold Congress'

desire that ERISA trustees be responsible for their actions, not the federal courts; (2)

provide a sufficiently clear record of administrative action if litigation should ensue; and

(3) assure that any judicial review of fiduciary action (or inaction) is made under the

arbitrary and capricious standard, not de novo.”51 When a plaintiff has failed to exhaust

all administrative remedies, dismissal of the plaintiff’s claims arising under ERISA is

appropriate.52 This is a legal question that is resolvable by the Court at the summary

judgment stage.

        The timeline of the present case is convoluted by Spriggs’ receipt of the wrong

severance plan, the Hancock Plan, after his initial inquiry into severance benefits.

Nonetheless, the question presented by ERISA’s exhaustion requirement stands clear of




50
   Bourgeois, 215 F.3d at 479; Denton, 765 F.2d at 1297.
51
   Denton, 765 F.2d at 1300.
52
   See Swenson v. Eldorado Casino Shreveport Joint Venture, 201 WL 1334307 at *5 (W.D.La. 2017), aff’d,
   Swenson v. United of Omaha Life Insurance Company, 876 F.3d 809 (5th Cir. 2017); Memorial Hermann
   Health System v. Southwest LTC, Limited Employee Benefits Plan, 683 Fed.Appx. 274, 275 (5th Cir.
   2017); Medina v. Anthem Life Ins. Co., 983 F.2d 29, 33 (5th Cir. 1993).
58490

                                                                                          Page 9 of 13
the clutter: at the time of filing suit, had Spriggs exhausted all administrative remedies

available to him? The uncontroverted record evidence demonstrates that he had not

under either the Hancock Plan or the Harrison Plan.

        Spriggs was denied severance benefits on June 8, 2018, but it is not clear whether

that decision was made under the inapplicable Hancock Plan or the Harrison Plan.53

Regardless, Spriggs did not appeal that decision prior to filing suit on July 31, 2018.

Spriggs’ argument that the appeal process was permissive rather than mandatory has

been rejected by the Fifth Circuit: “[P]rior to bringing suit in federal court, a plaintiff must

exhaust the administrative remedy available under an ERISA plan, even if that remedy is

phrased in permissive terms.”54

        Finally, the administrative exhaustion requirement has not been mooted by an

appeal decision rendered after Spriggs filed suit.55 Spriggs filed a claim on October 9,

2018 under the Harrison Plan; he received an adverse benefit determination on

November 7, 2018. The Harrison Defendants offer the affidavit of Card to support their

assertion that Spriggs has not appealed the denial under the Harrison Plan.56 Spriggs

failed to respond to or controvert this evidence, and thus, he has failed to show that

summary judgment is not proper.57 Further, the Harrison Plan contains a 60-day deadline

for filing of appeals which has long since passed.58 Even considering Spriggs’ appeal of

the Hancock Plan on October 9, 2018, that adverse determination was made on June 8,


53
   See Rec. Doc. 25-6 p. 1.
54
   Long v. Aetna Life Ins. Co., 2014 WL 4072026 (E.D.La. 2014) (quoting Clancy v. Emp’rs Health Ins. Co.,
   82 F.Supp.2d 589, 599 (E.D.La. 1999)). See also Denton, 248 F.3d 1142 (5th Cir. 2001).
55
   See Whitley v. Dr. Pepper Snapple Group, Inc., 2017 WL 4155257 at *4 (E.D.Tex. 2017).
56
   Rec. Doc. 25-3 ¶15.
57
   See Celotex, 477 U.S. at 323-24.
58
   Rec. Doc. 25-4 p. 5 (“You can appeal a denial by writing to the Plan Administrator not later than 60 days
   after the denial.”).
58490

                                                                                              Page 10 of 13
2018, more than 60 days prior to Spriggs’ appeal.59 The Hancock Plan appeal is therefore

outside of the deadline established by the terms of the Hancock Plan.60 Under any

scenario, and under either plan, Spriggs failed to timely appeal his denial of severance

benefits. Moreover, Spriggs filed suit prior to an appeal, and Fifth Circuit precedent clearly

provides that claimants cannot file suit before commencing administrative remedies, as

doing so would be “act[ing] in precisely the manner the exhaustion requirement was

designed to avoid.”61

        Based on the above reasons, the Court finds that Spriggs’ ERISA claim is unripe

for adjudication because Spriggs did not exhaust all available administrative remedies.

            3.      Effect of the Arbitration Clause

        Both the Hancock Plan and the Harrison Plan contain an arbitration clause:

                        In the event of any dispute or controversy arising out of
                        or relating to this Plan . . . between or among you and
                        the Company, the Employer, the Plan, or any party
                        associated with the Plan, such dispute or controversy
                        must first be pursued through the Plan’s claims
                        procedures to the extent applicable. Once those
                        procedures have been exhausted or if they are
                        inapplicable, any remaining dispute or controversy
                        must be resolved by binding arbitration, not in court.62

Rather than seek to enforce the arbitration clause, Spriggs merely references the clause

in arguing that it is evidence that Tower did not establish a reasonable claims procedure;63



59
   Rec. Doc. 25-3 ¶10; Rec. Doc. 25-1 ¶9; Rec. Doc. 26-1 ¶9.
60
   Rec. Doc. 25-6 p. 7 (“You can appeal a denial by writing to the Plan Administrator not later than 60 days
   after the denial.”).
61
   Galvan v. SBC Pension Benefit Plan, 204 Fed.Appx. 335, 338 (5th Cir. 2006). See also Medina, 983 F.2d
at 33; Simmons v. Willcox, 911 F.2d 1077, 1081 (5th Cir. 1990); Meza v. General Battery Corp., 908 F.2d
1262, 1279 (5th Cir. 1990).
62
   Rec. Doc. 25-4 p. 6; Rec. Doc. 25-6 p. 8.
63
   Rec. Doc. 26 p. 1.
58490

                                                                                              Page 11 of 13
in their Reply, the Harrison Defendants correctly point out that exhaustion through claims

procedures is required prior to submission for arbitration.64 The Harrison Defendants also

admit that arbitration may be mandatory under the terms of the Harrison Plan, yet they

do not seek to enforce the clause in the present Motion.65

        The Court does not reach the issue of whether arbitration is mandatory. First,

submission to arbitration requires the claimant to have already exhausted all procedures

available through the Plan, which Spriggs failed to do by not timely appealing the denial

of severance benefits under the terms of both the Hancock Plan and the Harrison Plan.66

Second, while the Federal Arbitration Act provides courts with the authority to enforce

arbitration, it does not include language allowing courts to sua sponte compel arbitration,

and the Court has found no cases within the Fifth Circuit in which a court compelled

arbitration on its own motion.67 Neither party has moved to compel arbitration here. Thus,

the arbitration clause contained in both the Hancock Plan and the Harrison Plan has no

effect on the present Motion before the Court.




64
   Rec. Doc. 31 p. 3.
65
   Id.
66
   Rec. Doc. 25-4 p. 6; Rec. Doc. 25-6 p. 8.
67
   See 9 U.S.C. § 2. See also TWTB, Inc. v. Rampick, 2016 WL 4131081 at *3 (E.D.La. 2016).
58490

                                                                                        Page 12 of 13
III.      CONCLUSION

          For the reasons set forth above, the Harrison Defendants’ Motion for Partial

Summary Judgment68 is GRANTED.            Plaintiff’s ERISA claims against the Harrison

Defendants are hereby dismissed with prejudice. All other claims remain pending before

the Court.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on January 22, 2020.




                                        S
                                     CHIEF JUDGE SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




68
     Rec. Doc. 25.
58490

                                                                            Page 13 of 13
